


Amendment No. 3 to Supply Agreement


THIS AMENDMENT NO. 3 TO SUPPLY AGREEMENT (“Amendment”) is made and entered into
as of 01 September, 2014 (the “Amendment Effective Date”) by and between
BioMimetic Therapeutics, LLC, a Delaware limited liability company (“BMT”) and
Luitpold Pharmaceuticals, Inc., a New York corporation (“Luitpold”).


RECITALS


1. Luitpold and BioMimetic Therapeutics, Inc., a Delaware corporation (“BMTI”)
entered into a Supply Agreement dated as of January 4, 2008 (as amended by
Amendment No. 1 dated April 10, 2013, and Amendment No. 2 of even date herewith,
the “Supply Agreement”). BMT is the successor by merger to BMTI.


2. Novartis has provided BMT with notice that it no longer intends to supply
Product, as defined in Section 1.14 of the Supply Agreement, to BMT under the
Novartis Agreement and BMT is in the process of retaining an alternative
supplier of Product (“CMO”). In connection with retaining the CMO, the
technology required to produce the Product (the “Transferred Technology”) will
be transferred by Novartis to BMT and the CMO.


3. Luitpold has agreed to pay a portion of the cost of transferring the
Transferred Technology to BMT and the CMO under the terms and conditions of this
Amendment.


4. BMT and Luitpold now desire to amend the Supply Agreement to provide for the
terms under which Luitpold will pay a portion of the cost of transferring the
Transferred Technology to BMT and the CMO.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, BMT and Luitpold hereby
agree as follows:


AGREEMENT


1.    Definitions. Unless otherwise defined herein, all capitalized terms used
in this Amendment shall have the same meaning ascribed thereto in the Supply
Agreement.
2.    Payment of Transfer Costs. (a) Luitpold hereby agrees to reimburse BMT for
[***] percent ([***]%), up to a maximum of $[***], of all costs and expenses
incurred by BMT related to the transfer of the Transferred Technology from
Novartis to BMT and the CMO (the “Transfer Costs”) including, but not limited
to, the following:


(i)        all costs associated with transfer of the manufacturing process for
the Product to the CMO,
(ii)    all costs to transfer and ship the master cell bank (“MCB”) and working
cell bank (“WCB”) from Novartis to BMT;
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.






--------------------------------------------------------------------------------




(iii)    All costs associated with all qualification or requalification of the
MCB and WCB;
(iv)    All costs of retaining consultants engaged in the transfer of the
Transferred Technology and all activities related to the regulatory approval of
the CMO;
(v)        All amounts charged by Novartis and the CMO in connection with the
transfer of the Transferred Technology to BMT and the CMO; and
(vi)    All costs related to the transfer and qualification of all test methods
and reference standards or other materials necessary to perform all in process
testing, final product testing and cell bank testing.
(b) When BMT incurs Transfer Costs, BMT will invoice Luitpold for Luitpold’s pro
rata share of such Transfer Costs. Such invoices will be payable within thirty
(30) days of the receipt by Luitpold. Invoices not paid when due will bear
interest as provided in Section 4.3 of the Supply Agreement.
3.     Reports. BMT will provide Luitpold with reasonable reports as to the
technology transfer to the CMO on a calendar quarterly basis (with fifteen (15)
days of the end of each calendar quarter), detailing the progress that has been
made, what activities have been undertaken, and a schedule as to submission for
completion and regulatory approval. All such reports shall be forwarded to Marc
Tokars at mtokars@lpicrd.com.
4.    Regulatory Approval. BMT agrees to provide Luitpold with all information
and assistance reasonably requested by Luitpold to assist Luitpold in obtaining
regulatory approval for use of the Product manufactured by the new CMO in
Luitpold’s GEM 21S® product in any country. This assistance will include (a)
using commercially reasonable efforts to obtain all assistance from the CMO with
regard to same, (b) providing a right of reference to all data in the Augment
IDE and/or PMA or any comparable foreign regulatory submission with regard to
the Product manufactured by the new CMO, (c) providing, or using commercially
reasonable efforts to cause the CMO to provide, all information relating to the
manufacture of the Product directly to any regulatory authority in a country
 where a right of reference is not available, (d) answering all inquiries
relating to the manufacture of the Product received from any regulatory
authority, and (e) meeting, or using commercially reasonable efforts to cause
the CMO to meet, with any regulatory authority by phone or where required in
person  (upon payment to the BMT and/or CMO for its time and expenses.)
5.     No Further Amendment. All other terms of the Supply Agreement remain in
full force and effect and, as amended hereby, the Supply Agreement is hereby
ratified and confirmed in all respects.


6.     Counterparts. This Agreement shall become binding when any one or more
counterparts hereof whether received in original or by PDF, individually or
taken together, shall bear the signatures of each of the parties. This Agreement
may be executed in any number of counterparts, each of which shall be deemed
binding on the party on whose behalf it was executed, but all of which taken
together shall constitute but one and the same instrument.


[Signatures on Following Page]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 as of the
Effective Date.




BioMimetic Therapeutics, LLC


By:  /s/ William L. Griffin________________


Name:   William L. Griffin_______________


Title:  SVP & GM______________________


Date:  04 Sept., 2014____________________
Luitpold Pharmaceuticals, Inc.


By:  /s/ Mary Jane Helenek___________________


Name: Mary Jane Helenek


Title: President and CEO


Date:  Aug. 29, 2014________________________





